Citation Nr: 1444231	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in December 2012 and January 2014 and remanded for additional development.  In the January 2014 remand, the Board also remanded the issue of entitlement to service connection for left ear hearing loss.  In a June 2014 rating decision, the RO granted entitlement to service connection for left ear hearing loss.  As the claim was granted in full, it is no longer before the Board.  For the reasons discussed below, the Board finds there was substantial compliance with the January 2014 remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative medical evidence of record indicates that the Veteran's current low back disability was not caused by, or related to, his active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible, including Mountain Home Air Force Base records, as requested in the January 2014 remand.  VA requested that the Veteran provide information and consent for any medical records from the Boise Police Department, but he did not respond.  The Board finds that the development was completed in compliance with the January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations to obtain an opinion as to whether any low back disability found in the examinations were the result of service in January 2010, with a January 2010 addendum opinion, February 2013 and May 2014.  The May 2014 opinion was rendered by a medical professional following a thorough review of the evidence of record, including the claims file.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the May 2014 opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

The Veteran asserts that he has a low back disability that is related to lifting heavy objects in service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

The Veteran has been diagnosed with degenerative arthritis and degenerative disc disease of the spine.  See January 2010 VA examination report.  As the Veteran has a low back disability, the first element of a service connection claim is met.

In regard to whether there is a nexus between the low back disability and service, in his December 2008 claim, the Veteran stated that he has pain in his lower back that is sometimes severe.  He stated that while on active duty on a regular basis he would be required to wear an "ALICE Pack" for deployment purposes, which could weigh 60 to 80 pounds.  He also stated that he moved field equipment and carried a M-60 machine gun which weighed in excess of 40 pounds.

The Veteran's service treatment records do not reflect any treatment or complaints regarding his back.  In March 1985 and March 1995 reports of medical history, the Veteran denied having had recurrent back pain.  March 1985, June 1990, March 1995 examination reports indicate the Veteran's spine was normal.  A July 2007 medical assessment indicates the Veteran's health was the same compared to his last medical assessment/physical examination.  The July 2007 note indicates the Veteran declined a retirement examination.  The July 2007 form specifically asked the Veteran whether he had any illness or injuries for which he did not seek medical care.  He answered "no."  The examiner further noted "no new problems/complaints."

The record contains treatment records from Mountain Home Air Force Base (Mountain Home) July 2008.  A September 2011 pre-employment physical reflects that the Veteran had no muscle aches and no localized joint swelling.  The Veteran stated that he was in a good state of health without any physical issue.  An August 2012 Mountain Home treatment record specifically noted that he had no back pain.  The first reference the Veteran makes to back pain is an August 2012 Mountain Home treatment record in which the Veteran described having a chronic ache that radiated from his left groin region through his hip to his lower back.  He stated that he first noticed the irritation while sleeping two weeks ago.  An October 2012 Mountain Home treatment record reflects the Veteran had chronic persistent pain involving the L1, L5 dermatomes.  Evaluation with ultrasound, X-ray and CT was unrevealing for any cause.  The record indicates there may be multi-level, noncontiguous HNP (herniated nucleus pulposus) causing neuropathy.  A December 2013 Mountain Home treatment record noted that the Veteran had lumbosacral disc degeneration.  The Veteran reported having pain, which was treated with Percocet as needed.

A January 2010 VA examination report reflects that an X-ray showed mild decreased disc height at lowest lumbar segments with facet arthritis in the same region.  There was no other significant abnormality.  In a January 2010 addendum opinion, the VA examiner stated that he could not provide an opinion as to whether the Veteran's low back condition was at least as likely as not due to wearing police equipment during service without result to mere speculation.  The VA examiner stated that there was no documented treatment or medical consultation obtained while in service.  As the VA examiner did not provide an opinion, the January 2010 VA examination has limited probative value.

The Veteran was evaluated at a VA examination in February 2013.  The VA examiner noted that the evidence of record was incomplete and did not provide an opinion.  Thus, the examination has limited probative value.  At the VA examination, the Veteran reported that he had developed his back condition 10 to 12 years ago.  He recalled running and "felt a pull" in the lower back (and pointe to the left paraspinal region).  He stated it would reoccur every so often three to four times a year.  The Veteran reported that since separation his back condition has been getting chronically worse.

A May 2014 VA examiner found that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that there was nothing in the service treatment records to indicate that the Veteran ever sought treatment for any back condition.  The VA examiner noted he sought medical attention for his knee, ankle, a lipoma on his forehead, a URI, general tiredness and more, but never mentioned any back condition.  The VA examiner stated that there was no evidence of any chronic back condition to a compensable degree within one year of separation.  The VA examiner noted that in June 2009, the Veteran completed a pain management journal.  He noted pain in his knee and ankle, dizziness, tingling in his hand and headaches.  He did not mention back pain.  The Veteran was seen for plantar fasciitis in November 2010 and did not mention back pain.  In September 2011, the Veteran underwent a medical exam for the purposes of a pre-employment physical for being hired onto the security force.  He denied any medical issues and denied having any musculoskeletal condition.  His exam was normal.  The VA examiner noted that at the February 2013 VA examination, the Veteran mentioned that his left-sided back pain had started 8 months prior and was correlated with running 3 to 6 miles 3 to 4 times a week.  The examiner stated that had the Veteran suffered any degenerative joint disease or disc injury from carrying 80 pound ALICE packs, it would have been evident immediately after the ALICE packs, the first time he tried to run, not more than 4 years later.  The VA examiner also noted that the Veteran worked for the Boise Police Department for 1.5 years prior to his security force employment for which he was examined in 2011.  The examiner stated  that it must be assumed he passed a vigorous physical exam for that, as well as significant training, or else he would not have been hired.  

The May 2014 examiner concluded that given the lack of symptoms to a compensable degree within one year of separation, given that the Veteran worked for both the Boise Police and as a civilian for the security force at the base (and had to pass training and physicals), it is far less likely than not that his current low back condition is related in any way to any activity in service, specifically to include carrying 80 pound ALICE packs.  In fact his imaging findings are common at his age.  As the May 2014 VA examiner provided a thorough rationale for his opinion and based the opinion on the evidence of record, the Board finds that the VA opinion is highly probative.

The Veteran has contended that he has a low back disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a lay person is not qualified to provide an opinion as to the etiology of a low back disability, including degenerative joint disease, which is typically diagnosed by X-ray and examination.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the May 2014 VA examiner, who has education, training and experience in evaluating the etiology of a low back disability.

The Veteran has also stated that he has had symptoms of low back pain since service.  However, the Board finds that this assertion is not credible.  Although the Veteran stated that he had back pain in service, there is no evidence in the Veteran's service treatment records or treatment records from the years immediately following service that he had any back pain.  The Veteran declined a retirement examination in July 2007 and specifically noted that he did not have any illness or injuries for which he did not seek medical care.  The Veteran's Mountain Home Air Force Base records indicate the Veteran reported no muscle aches or localized joint swelling in September 2011.  The Veteran stated that he was in a good state of health without any physical issue.  The August 2012 Mountain Home treatment record specifically noted that he had no back pain.  The first reference the Veteran made to back pain in his treatment records is the August 2012 record in which he stated he had left groin pain that radiated to his lower back.  He stated the pain had begun two weeks ago.  As the Veteran's assertion that he had back symptoms since service contradicts the other evidence of record, including the statements he made in August 2012 indicating his pain began 2 weeks prior, the Board finds his assertion that he has had low back pain since service is less than credible.

As there is no evidence the Veteran's low back disability was manifest to a compensable degree within one year of his discharge from service, the Board finds that service connection is not warranted for a low back disability on a presumptive basis.  38 C.F.R. § 3.307, 3.309 (2013).

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran's service treatment records are silent for any complaints or treatment for a low back disability.  The May 2014 VA examiner opined that the low back disability was not at least as likely as not related to service, including the Veteran carrying heavy objects in service.  As the VA examiner provided a full rationale for the opinion, the Board finds the opinion to be highly probative.  Although the Veteran has asserted that he has a low back disability that is related to service, as a lay person, he is not competent to opine as to the etiology of his low back disability.  There are no competent, positive nexus opinions of record.  As discussed above, the Board finds that the Veteran's assertion of continuity of low back symptoms since service is  less than credible.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


